948 F.2d 1289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wayne JOINER, Plaintiff-Appellant,v.CITY OF FRANKLIN, TENNESSEE;  City of Hendersonville,Tennessee, Defendants-Appellees.
No. 91-5894.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1991.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and TIMBERS, Senior Circuit Judge.*

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Wayne Joiner filed a civil rights action under 42 U.S.C. § 1983 in which he complained of an alleged unconstitutional three day incarceration in the Williamson County [Tennessee] Jail.   The district court ultimately granted the defendants' motion for summary judgment and this appeal followed.   Joiner's appellate brief contains a request for the appointment of appellate counsel.


3
Upon consideration, we agree with the district court's disposition of the case.   We review the entry of summary judgment de novo.   E.E.O.C. v. University of Detroit, 904 F.2d 331, 334 (6th Cir.1990).   Summary judgment is properly granted if the pleadings and evidentiary material show that there is no genuine issue of material fact and that the moving party is entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).   We find that Joiner failed to present any federally cognizable claims against the Tennessee municipalities of Franklin and Hendersonville.   We also note that Joiner did not effect service on the other purported defendants.   The appeal is meritless.


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit



*
 The Honorable William H. Timbers, Senior Circuit Judge, United States Court of Appeals for the Second Circuit, sitting by designation